HORTON, Judge.
This appeal is from a final decree in chancery dismissing a bill of complaint which sought contribution and/or exoneration of a mortgage debt encumbering real property, title to which was originally held as an estate by the entireties by the appellant and her deceased husband. The lower court in its decree dismissing the complaint found that the mortgage debt originally placed on the property by the appellant and her deceased husband was considered in the same light as a purchase money mortgage and applied the principals laid down by the Supreme Court of Florida in Lopez v. Lopez, Fla.1956, 90 So.2d 456.
Upon a thorough examination of the appellant’s contentions and the record in this cause, it is clearly apparent that the learned trial judge was convinced that the case at bar was controlled by the pronouncements in Lopez v. Lopez, supra, and in this conclusion, we think he was eminently correct. It thereupon follows that the decree appealed from should be and it is hereby affirmed upon the authority aforesaid.
Affirmed.
CARROLL, CHAS., C. J., and PEARSON, J., concur.